Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner challenges a determination finding him guilty of violating the prison disciplinary rule which prohibits inmates from possessing a weapon.* According to the misbehavior report and testimony adduced at petitioner’s disciplinary hearing, a correction officer who was ordered to secure petitioner’s cell while petitioner’s belongings were being packed and moved discovered a single-edged razor secreted in the radiator of the cell. Contrary to petitioner’s assertion, the misbehavior report and testimony of the correction officer who discovered the razor provide substantial evidence to support the determination of guilt (see, Matter of Francois v Goord, 275 AD2d 852). Although petitioner denied that the razor was his, the correction officer’s testimony that no one entered petitioner’s cell during the move and that the razor found therein appeared to be in new condition is sufficient to support the inference of possession by petitioner (see, Matter of Francois v Goord, supra; Matter of Hamlett v Goord, 275 AD2d 497).
Cardona, P. J., Crew III, Carpinello, Mugglin and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.

 Petitioner pleaded guilty to the charge of failure to report an illness.